Citation Nr: 0717733	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  98-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy as a result of 
Department of Veterans Affairs (VA) treatment.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the VA Regional 
Office (RO) in St. Petersburg, Florida.  The Board twice 
denied the claim, in June 2003 and in November 2005.  On 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
vacated both Board decisions and ordered readjudication 
consistent with the parties' joint motions.  See March 2004 
and July 2006 Court Orders.  Most recently, in February 2007, 
the Board directed further evidentiary development, which has 
been completed.    


FINDINGS OF FACT

1.  The veteran "developed hyperglycemia that was 
undiagnosed and unaddressed beginning approximately the 
latter half of 1986 and the first half of 1987."

2.  The veteran's diabetes is one cause of the peripheral 
neuropathy.

3.  "[T]here is clear evidence of diabetes beginning in the 
mid-1980s.  There is no indication that he had any 
intervention over a number of years thereafter . . . ."

4.  The veteran has additional disability manifested by 
exacerbation of peripheral neuropathy resulting from VA 
medical treatment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy are met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with diabetic peripheral neuropathy.  He 
asserts that such is due to VA failure to timely diagnose and 
appropriately treat him for high blood sugar, which was 
evidence of manifestation of diabetes.

Due to amendment in the law, Section 1151 claims filed on and 
after October 1, 1997 require a showing of VA fault or 
negligence in providing medical treatment.  However, because 
the instant claim was filed before the effective date of 
change in the law (see VAOPGCPREC 40-97), the pre-amended 
version of the law applies.  

Under the pre-amended version, where a veteran suffers 
disease, injury, death, or the aggravation of an existing 
disease or injury, as the result of VA examination, medical 
or surgical treatment, or hospitalization, and such results 
in additional disability or death, compensation shall be 
awarded in the same manner as if the disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  In determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Further, benefits will not be paid for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
must be shown that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable absent 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. 
§ 3.358(c).

In essence, pertinent evidence of record indicates that 
abnormal glucose levels were noted since the mid-1980s.  In 
the course of litigation of this claim, the veteran and VA 
have stipulated that the veteran had developed hyperglycemia 
that was undiagnosed and untreated beginning approximately 
the latter half of 1986 (see April 1997 report of Dr. C. 
Kitchens (VA)), and that there was definite evidence of 
diabetes since the mid-1980s without appropriate intervention 
at that time (see August 2005 report of Dr. D. Randolph 
(private)).  The parties also have stipulated that the 
veteran's diabetes is one cause of his peripheral neuropathy.  
The stipulated facts by which the Board is bound in reaching 
its decision are the Findings of Fact numbered 1, 2, and 3, 
above.  The veteran began receiving VA medical treatment for 
diabetes in 1991.  Diabetic peripheral neuropathy was noted 
within a few years thereafter.  

In March 2007, Dr. H. Shapiro, an endocrinologist, opined 
that the veteran's clinical history pertinent to this claim 
presents a "classic manifestation of chronic hyperglycemia 
and symptomatic neuropathy."  He concluded:  "Delay in 
recognizing the presence of diabetes and instituting 
appropriate therapy aggravated the progression of diabetic 
neuropathy.  It is highly likely that exacerbation of the 
peripheral neuropathy was a consequence of this failure."  
The Board finds Dr. Shapiro's opinion is consistent with 
other medical evidence of record and the parties' prior 
stipulations as to certain material facts.  It compels a 
favorable resolution of this appeal, as it, read with Dr. 
Randolph's opinion, supports a conclusion that VA did fail to 
timely diagnose diabetes and that that failure exacerbated 
diabetic neuropathy.  The veteran is entitled to compensation 
under Section 1151.   

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In 
light of the above decision granting the claim, it is evident 
that sufficient evidentiary development has occurred.  
Therefore, the Board need not discuss further VA compliance 
with duties to notify or assist.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy, claimed as a 
result of VA medical care, is granted.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


